Exhibit 10.26

 

AMENDMENT NO. 1
TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT, dated June 15, 2007 (“Amendment”),
is made and entered into by and between Open Energy Corporation, a Nevada
corporation (the “Company”), and David Field, an individual (“Employee”), with
reference to the following facts:

 

A.                                   The Company and Employee are parties to
that certain Employment Agreement, effective November 1, 2006 (“Employment
Agreement”), which contains the terms and conditions of Employee’s employment by
the Company.

 

B.                                     The Company and Employee wish to amend
certain aspects of the Employment Agreement relating to Employee’s position and
compensation.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 


1.                                       AMENDMENT TO SECTION 1 OF THE
EMPLOYMENT AGREEMENT.  SECTION 1 OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED
AND RESTATED IN ITS ENTIRETY, AS FOLLOWS:


 

Employee will serve as Executive Vice President and Chief Operating Officer of
the Company reporting directly to the Chief Executive Officer of the Company. 
Employee shall have such executive responsibilities and shall perform such
executive services for the Company as may be consistent with his title. Employee
shall devote substantially full time and attention to the business of the
Company and shall perform all duties as may be required of Employee.

 


2.                                       AMENDMENT TO SECTION 4 OF THE
EMPLOYMENT AGREEMENT.  SUBJECT TO APPROVAL OF THE COMPENSATION COMMITTEE AND THE
BOARD OF DIRECTORS OF THE COMPANY, THE BASE SALARY IN SECTION 4.1 IS INCREASED
TO $175,000, PER ANNUM AS OF JUNE 8, 2007AND OPTIONS SHALL BE GRANTED IN
ACCORDANCE WITH EXHIBIT A TO THIS AMENDMENT.  PROVIDED THAT THE COMPANY HAS
ACHIEVED ITS FUNDING AND REVENUE TARGETS FOR THE PERIOD JUNE 1 THROUGH
SEPTEMBER 30, 2007, THE BASE SALARY WILL BE INCREASED TO $225,000 AS OF
OCTOBER 1, 2007.


 


3.                                       EFFECT.  EXCEPT AS AND TO THE EXTENT
AMENDED BY THIS AMENDMENT, THE EMPLOYMENT AGREEMENT SHALL REMAIN IN FULL FORCE
AND EFFECT IN ACCORDANCE WITH ITS TERMS.


 


4.                                       COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS AND BY FACSIMILE, EACH OF WHICH SHALL BE
CONSIDERED AN ORIGINAL INSTRUMENT, BUT ALL OF WHICH TOGETHER SHALL BE CONSIDERED
ONE AND THE SAME AGREEMENT, AND SHALL BECOME BINDING WHEN ONE OR MORE
COUNTERPARTS HAVE BEEN EXECUTED AND DELIVERED BY EACH OF THE PARTIES HERETO.


 


5.                                       GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA APPLICABLE TO A CONTRACT EXECUTED AND PERFORMED IN THE STATE OF
CALIFORNIA, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of June 15, 2007.

 

 

COMPANY:

 

 

 

OPEN ENERGY CORPORATION,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

 

David Saltman,

 

 

Chief Executive Officer

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

David Field, an individual

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Company hereby agrees to provide the Employee with options for an additional
1,000,000 shares (the “Stock Option Grant”) of the Company’s common stock, under
the Company’s 2006 Equity Incentive Plan (the “Plan”), which options shall vest
quarterly, based on Company performance against the agreed business plan, over
three years in accordance with the standard form of Option Agreement and  the
provisions of the Plan .

 

3

--------------------------------------------------------------------------------